Citation Nr: 0213313	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
October 1948.  The veteran died in May 1989.  The appellant 
is the surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In July 2002, the appellant presented testimony at a 
videoconference hearing before the undersigned Board member 
who was designated by the Chairman to conduct that hearing.  
38 U.S.C.A.§ 7107(c), (e) (West Supp. 2002).  A transcript of 
the hearing is of record.  

In her informal claim submitted in February 2001, the 
appellant essentially claimed entitlement to accrued 
benefits.  The RO notified her that accrued benefits were not 
payable in July 2001.  In a statement dated in October 2001, 
the appellant essentially disagreed with the denial of 
accrued benefits.  This issue will be the subject of the 
remand that follows the decision.



FINDINGS OF FACT

1.  The veteran died in May 1989, at the age of 67, and the 
immediate cause of death was squamous cell lung cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for a scar of the right temporal region 
secondary to a laceration, rated as noncompensable.  

3.  A lung disorder began many years after service and was 
not due to or the result of service.  

4.  The scar of the right temporal region did not cause or 
contribute substantially or materially to death.


CONCLUSION OF LAW

A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially cause his death, and service connection for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. 
§§ 1110, 1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Assistance Claims Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The regulations promulgated to implement the Act provide for 
the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  The appellant filed a formal claim for 
dependency and indemnity compensation in June 1989.  When she 
filed her informal claim in March 2001, it was not necessary 
that she file another formal claim, and there is no issue as 
to provision of a form or instructions for completing it.

VA must notify a claimant of evidence and information 
necessary to substantiate a claim, and must notify a claimant 
of VA's and the claimant's responsibilities for producing 
evidence.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In April 2001, VA informed the 
appellant of its and the appellant's responsibility in 
developing and providing information and evidence to 
substantiate the appellant's claim.  At that time, the 
veteran's service medical records were already of record, as 
was his death certificate.  

The appellant was provided a copy of the July 2001 rating 
action denying her claim; the rating action also summarized 
the evidence then of record.  The April 2002 Statement of the 
Case informed the appellant of the evidence of record and of 
the relevant regulations.  VA has discharged its duty to 
notify the appellant of the evidence and information 
necessary to substantiate her claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  The appellant has 
identified VA and private medical records pertaining to the 
treatment that the deceased veteran received at those 
facilities.  Many of the veteran's VA hospitalization 
records, and all VA compensation and pension examination 
reports are of record.  While the veteran's final 
hospitalization records are not contained in the claims file, 
there is no reasonable possibility that they would 
substantiate the appellant's claim.  This is particularly 
clear given the appellant's clarification at her hearing that 
she was not asserting that the veteran's scar of the right 
temporal region caused his lung cancer, but that the veteran 
should have been receiving compensation for his scar (and 
other disabilities that had been determined during the 
veteran's lifetime to have been nonservice-connected).  
Delaying adjudication of the appeal seeking service 
connection for the cause of death while obtaining further 
medical records would not serve any useful purpose.  

Assistance shall include obtaining a medical opinion when 
such an opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103(d) (West 2002); 66 Fed.Reg.45,620, 45,631 
(August 29, 2001)(to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4).  In this matter, a VA medical opinion is not 
required.  

There is no indication in the claims file that potentially 
relevant evidence exists that VA did not seek or that VA 
sought unsuccessfully.  Consequently, this case does not 
trigger VA's duty to notify the appellant of a failure to 
obtain evidence from any source.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(e)).

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by the 
RO, and the RO has notified the appellant of the provisions 
of the law.  While the RO has not cited the implementing 
regulations, its failure to do so, and the Board's reference 
to the regulations, is not prejudicial to the appellant, as 
the regulations are not different in substance from the law.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby).  


Cause of Death

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5.  In order to prevail on the issue of service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there is a causal connection.  38 C.F.R. 
§ 3.312(c).  

The veteran died in May 1989 at the age of 67.  The immediate 
(and only) cause of death reported on the certificate of 
death was squamous cell lung cancer, and the interval between 
onset and death was reported as "months."  An autopsy was 
not performed.  

At the time of the veteran's death, service connection had 
been established for a scar of the right temporal region, 
secondary to laceration, rated as noncompensable.  

The veteran's service medical records including the report 
the separation examination are negative for complaints, 
findings, or diagnoses pertaining to a lung disorder.  
Moreover, the post service medical records do not show that 
the veteran had a lung disorder until he died in 1989.  In 
addition, there is no medical evidence and the appellant does 
not identify any medical evidence that relates the cause of 
the veteran's death to service.   

In this matter the appellant claims that she is not really 
asserting the cause of the veteran's death was caused by 
service.  As she testified at the July 2002 personal hearing, 
the appellant indicated that she was trying to assert a claim 
for benefits that the veteran should have been entitled while 
he was alive as a result of service injuries.  She asserted 
that disabilities of the veteran that had been adjudicated 
nonservice-connected during his lifetime were, in fact, 
related to service, and that he should have been compensated 
for them.  She asserted that the Purple Heart was awarded to 
the veteran, and that alone should have entitled him to 
compensation.

In that connection, the Board points out to the appellant 
that any benefit to which the veteran might have been 
eligible cannot be awarded to anyone else other than the 
veteran.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The record 
shows the veteran applied for service connection for 
residuals of a head injury and was awarded, as noted, service 
connection for a scar of the right temporal region, secondary 
to laceration, attributable to an injury from recoil of a 
howitzer in military service during World War II.  The 
appellant asserts that the veteran's injury was never 
recognized by the government.  That assertion is entirely 
controverted by the record.  The veteran filed his original 
claim for service connection for residuals of a head injury 
in July 1953.  A narrative summary of VA hospitalization from 
July 19 to 29, 1953, was obtained, and it showed that the 
veteran had been in an automobile accident on July 15, 1953, 
suffering in that accident lacerations of the face, dorsum of 
the right hand, and anterior surface of the left knee, as 
well as fracture of ribs 3, 4, 5, and 6 on the right.  In 
July 1953, service connection was established for the 
veteran's scar of the right temporal region due to laceration 
from recoil breech with slight concussion.  It was evaluated 
as noncompensable.

The appellant has asserted that the veteran had a metal plate 
in his head as a result of the injury he received in service 
(see letter dated February 2001).  In her notice of 
disagreement, she asserted that the lacerations of the face, 
right hand, and left knee, as well as the fractured ribs, 
were incurred in service.  These contentions are entirely 
unsupported in the medical record.  The facial, hand, and 
knee lacerations (other than the residual scar of the right 
temple) and the fractured ribs were incurred in an automobile 
accident in 1953.  The allegation that the veteran had a 
plate in his head as a residual of the temporal laceration 
from recoil is utterly unsupported in the medical record.  On 
hospitalization in 1970, a skull series showed no 
abnormalities.  On x-ray in January 1979, the skull series 
was negative for abnormality.  On hospitalization in May and 
June 1983, the veteran's skull was negative.  The only 
mention of a plate in the veteran's skull in the medical 
record came on a May 1984 hospitalization, at which time the 
veteran reported a history of being struck in the head with 
shrapnel in March 1945 and having retained shrapnel and a 
plate in his head.  His physical examination showed a scar of 
the right temporal region.  No mention of shrapnel was made 
by the examiner, and x-rays of the skull were within normal 
limits.  

Clearly, the veteran did not have a plate in his skull from 
in-service injuries.  Neither did he have shrapnel.  His 
injury in service was from the recoil of a gun causing a 
laceration to his temple.  It did not involve shrapnel, and 
it did not require a plate to be implanted in his head.  The 
abbreviated clinical record from the 170th evacuation 
hospital shows that he was injured on 24 March 1945 when he 
was struck on the right side of the face by the recoiling 
breech of a 155 mm howitzer which he was servicing.  He was 
dazed but not unconscious.  It was questioned whether he had 
a fractured maxilla or fractured nose, but face and skull x-
rays showed no fractures.  The wound was sutured.  The area 
was contused, with local edema.  Had a metal plate been 
placed in his head, it would have shown on the numerous skull 
x-rays that were done through the years.

The veteran was wounded in service to his country.  The 
injury was comparatively mild and did not involve fractures, 
shrapnel, or a metal plate in the skull.  Service connection 
was established for the scar of the right temple, although 
the scar was noncompensable.  The scar of the right temple 
did not cause the veteran's death, and there is no medical 
evidence that it contributed to the veteran's lung cancer, or 
that lung cancer arose during or is attributable to any 
disease or injury in service.

There being no evidence to show that the veteran's death from 
squamous cell lung cancer was due to service, the service 
connection for cause of the veteran's death is not warranted, 
and the claim for benefits based upon service-connected death 
must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

As noted in the introduction, the appellant has filed a 
notice of disagreement with the RO's denial of entitlement to 
accrued benefits.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Once the appellant has been provided a statement of the case 
on this issue, she must perfect an appeal by filing a timely 
and adequate substantive appeal at the RO if she wishes to 
have the matter further considered by the Board.

Accordingly, the issue of entitlement to accrued benefits is 
remanded for the following:

Issue the appellant and her 
representative a statement of the case on 
the issue of entitlement to accrued 
benefits.  Notify her of the time limit 
within which she must respond in order to 
perfect an appeal.

Thereafter, the case is to be returned to the Board only if 
the appellant files a timely and adequate substantive appeal.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

